Exhibit 10.1


Execution Version


ENDO HEALTH SOLUTIONS INC.
EXECUTIVE EMPLOYMENT AGREEMENT
THIS AGREEMENT (this “Agreement”) is hereby entered into as of the 24th day of
April, 2019, by and between Endo Health Solutions Inc. (the “Company”), a
wholly-owned subsidiary of Endo International plc (“Endo”), and Paul Campanelli
(“Executive”) (hereinafter collectively referred to as “the parties”).
In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:
1.
Term. The term of this Agreement shall be for the period commencing on April 24,
2019 (the “Effective Date”) and ending, subject to earlier termination as set
forth in Section 6, on September 23, 2022 (the “Employment Term”).

2.
Employment. During the Employment Term:

(a)
Executive shall serve as President and Chief Executive Officer of Endo and shall
be assigned with the customary duties and responsibilities of such position. In
addition, as of the Effective Date, Executive shall serve as member of the board
of directors of Endo (the “Board”). For as long as Executive is the Chief
Executive Officer of Endo, Endo shall nominate Executive for re-election to the
Board. At the time of Executive’s termination of employment with the Company for
any reason, Executive shall resign from the Board and the board of directors of
any of Endo’s affiliates. Executive shall not receive any compensation in
addition to the compensation described in Sections 3 and 4 of this Agreement for
serving as a director of Endo or as a director or officer of any of Endo’s
affiliates, but shall be covered under the indemnification and directors’ and
officers’ liability insurance provisions of Section 14(d) for any such services.

(b)
Executive shall report directly to the Board. Executive shall perform the
duties, undertake the responsibilities and exercise the authority customarily
performed, undertaken and exercised by persons situated in a similar executive
capacity.

(c)
Executive shall devote substantially full-time attention to the business and
affairs of the Company and its affiliates. Executive may (i) serve on corporate,
civic, charitable or non-profit boards or committees, subject in all cases to
the prior



1



--------------------------------------------------------------------------------




approval of the Board and other applicable written policies of the Company and
its affiliates as in effect from time to time, and (ii) manage personal and
family investments, participate in industry organizations and deliver lectures
at educational institutions, so long as no such service or activity unreasonably
interferes, individually or in the aggregate, with the performance of his
responsibilities hereunder.
(d)
Executive shall be subject to and shall abide by each of the personnel and
compliance policies of the Company and its affiliates applicable and
communicated in writing to senior executives.

(e)
Executive shall provide services at his location in Chestnut Ridge, New York,
and will travel to the Company’s U.S. headquarters in Malvern, Pennsylvania and
Endo’s headquarters in Ireland to the extent reasonably necessary and
appropriate to fulfill his duties.

3.
Annual Compensation.

(a)
Base Salary. The Company agrees to pay or cause to be paid to Executive during
the Employment Term a base salary at the rate of $950,000 per annum or such
increased amount in accordance with this Section 3(a) (hereinafter referred to
as the “Base Salary”). Such Base Salary shall be payable in accordance with the
Company’s customary practices applicable to its executives. Such Base Salary
shall be reviewed at least annually by the Board or by the Compensation
Committee of the Board (the “Committee”), and may be increased in the sole
discretion of the Committee, but not decreased.

(b)
Incentive Compensation. For each fiscal year of the Company ending during the
Employment Term, Executive shall be eligible to receive a target annual cash
bonus of 120% of the Base Salary (such target bonus, as may hereafter be
increased, the “Target Bonus”) with the opportunity to receive a maximum annual
cash bonus in accordance with the terms of the applicable annual cash bonus plan
as in effect from time to time, subject to the achievement of performance
targets set by the Committee. Such annual cash bonus (“Incentive Compensation”)
shall be paid in no event later than the 15th day of the third month following
the end of the taxable year (of the Company or Executive, whichever is later) in
which the performance targets have been achieved. If the parties (following good
faith negotiation) fail to enter into a new employment agreement following
expiration of the Employment Term and Executive terminates his employment within
ninety (90) days following expiration of the Employment Term under circumstances
that



2



--------------------------------------------------------------------------------




would have constituted Good Reason had such termination occurred during the
Employment Term or if, during such 90-day period, the Company terminates
Executive’s employment under circumstances that would not have constituted Cause
had such termination occurred during the Employment Term, then the Company shall
pay Executive a Pro-Rata Bonus (as defined in Section 8(b)(ii) hereof) in a lump
sum at the time bonuses are payable to other senior executives of the Company.
4.
Long-Term Compensation. During the Employment Term, Executive shall be eligible
to receive equity-based compensation to be awarded, in the sole discretion of
the Committee (at a level commensurate with his position as Chief Executive
Officer, as compared to other senior executives of the Company), which may be
subject to the achievement of certain performance targets set by the Committee.
All such equity-based awards shall be subject to the terms and conditions set
forth in the applicable plan and award agreements, and in all cases shall be as
determined by the Committee; provided, that, such terms and conditions shall be
no less favorable than those provided for other senior executives of the
Company. If the parties (following good faith negotiation) fail to enter into a
new employment agreement following expiration of the Employment Term and
Executive terminates his employment within ninety (90) days following expiration
of the Employment Term under circumstances that would have constituted Good
Reason had such termination occurred during the Employment Term or if, during
such 90-day period, the Company terminates Executive’s employment under
circumstances that would not have constituted Cause had such termination
occurred during the Employment Term, then such termination of employment shall
be treated as a termination of employment for “Good Reason” or without Cause, as
applicable, for purposes of the grant of nonqualified stock options that
Executive received on September 26, 2016 under Endo’s 2015 Stock Incentive Plan
(the “Initial Stock Options”) and the performance-based restricted stock units
held by Executive as of the date of such termination of employment (and such
awards shall be treated in accordance with the terms of the applicable award
agreements).

5.
Other Benefits.

(a)
Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company or its affiliates and made available to similarly situated employees
generally, including, without limitation, all pension, retirement, profit
sharing, savings, medical, hospitalization, disability, dental, life or travel
accident insurance benefit plans, to the extent Executive is eligible under the
terms of such plans. Executive’s participation in such plans, practices and
programs shall be on the same basis and terms as are applicable to employees of
the Company



3



--------------------------------------------------------------------------------




generally. Executive is responsible for any taxes (other than taxes that are the
Company’s responsibility) that may be due based upon the value of the employee
benefits provided pursuant to this Agreement whether provided during or
following the Employment Term.
(b)
Executive Benefits. During the Employment Term, Executive shall be entitled to
participate in all executive benefit or incentive compensation plans now
maintained or hereafter established by the Company or its affiliates for the
purpose of providing compensation and/or benefits to comparable executive
employees of the Company including, but not limited to, the Company’s deferred
compensation plans and any supplemental retirement, deferred compensation,
supplemental medical or life insurance or other bonus or incentive compensation
plans. Unless otherwise provided herein, Executive’s participation in such plans
shall be on the same basis and terms, as other senior executives of the Company.
No additional compensation provided under any of such plans shall be deemed to
modify or otherwise affect the terms of this Agreement or any of Executive’s
entitlements hereunder. Executive is responsible for any taxes (other than taxes
that are the Company’s responsibility) that may be due based upon the value of
the executive benefits provided pursuant to this Agreement whether provided
during or following the Employment Term.

(c)
Fringe Benefits and Perquisites. During the Employment Term, Executive shall be
entitled to all fringe benefits and perquisites generally made available by the
Company or its affiliates to its senior executives in accordance with current
Company policy. For the avoidance of doubt, Executive shall not be entitled to
any excise tax gross-up under Section 280G or Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”) (or any successor provision), or
any other tax gross-up.

(d)
Business Expenses. Upon submission of proper invoices in accordance with the
Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses (including travel in first-class) incurred by Executive in connection
with the performance of Executive’s duties hereunder. Such reimbursement shall
be made in no event later than the end of the calendar year following the
calendar year in which the expenses were incurred.

(e)
Office and Facilities. During the Employment Term, Executive shall be provided
with appropriate offices at the Company’s Chestnut Ridge, New York location and
the Company’s U.S. headquarters in Malvern, Pennsylvania, with such secretarial



4



--------------------------------------------------------------------------------




and other support facilities as are commensurate with Executive’s status with
the Company and its affiliates, which facilities shall be adequate for the
performance of Executive’s duties hereunder.
(f)
Vacation and Sick Leave. Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of Executive’s employment under
this Agreement, pursuant to the following:

(i)
Executive shall be entitled to annual vacation in accordance with the vacation
policies of the Company as in effect from time to time, which shall in no event
be less than four weeks per year; vacation must be taken at such time or times
as approved by the Board; and

(ii)
Executive shall be entitled to sick leave (without loss of pay) in accordance
with the Company’s policies as in effect from time to time.

6.
Termination. The Employment Term and Executive’s employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
this Agreement unless Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code.

(a)
Disability. The Company may terminate Executive’s employment, on written notice
to Executive after having reasonably established Executive’s Disability. For
purposes of this Agreement, Executive will be deemed to have a “Disability” if,
as a result of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, Executive is unable to perform the
core functions of Executive’s position (with or without reasonable
accommodation) or is receiving income replacement benefits for a period of six
(6) months or more under the Company’s long-term disability plan. Executive
shall be entitled to the compensation and benefits provided for under this
Agreement for any period prior to Executive’s termination by reason of
Disability during which Executive is unable to work due to a physical or mental
infirmity in accordance with the Company’s policies for similarly-situated
executives.

(b)
Death. Executive’s employment shall be terminated as of the date of Executive’s
death.



5



--------------------------------------------------------------------------------




(c)
Cause. The Company may terminate Executive’s employment for Cause, effective as
of the date of the Notice of Termination (as defined in Section 7 below) and as
evidenced by a resolution adopted by two-thirds of the independent members of
the Board. “Cause” shall mean, for purposes of this Agreement: (i) the continued
failure by Executive substantially to perform Executive’s duties under this
Agreement (other than any such failure resulting from Disability or other
allowable leave of absence), (ii) Executive makes, or is found to have made, a
false certification relating to the Company’s financial statements and public
filings that Executive knows is false, (iii) the criminal felony indictment (or
non-U.S. equivalent) of Executive by a court of competent jurisdiction, (iv) the
engagement by Executive in misconduct that has caused, or in the good faith
judgment of the Board may cause if not discontinued, material harm (financial or
otherwise) to the Company or any of its affiliates; such harm may be caused by,
without limitation, (A) the unauthorized disclosure of material secret or
Confidential Information (as defined in Section 10(d)) of the Company or any of
its affiliates, (B) the debarment of the Company or any of its affiliates by the
U.S. Food and Drug Administration or any successor agency (the “FDA” or any
non-U.S. equivalent), or (C) the registration of the Company or any of its
affiliates with the U.S. Drug Enforcement Administration of any successor agency
(the “DEA”) to be revoked, (v) the debarment of Executive by the FDA, (vi) any
material breach by Executive of a Company policy related to sexual or other
types of harassment or abusive conduct, which breach is injurious to the Company
or its employees, or (vii) the continued material breach by Executive of this
Agreement. For purposes of this definition, Cause shall not exist unless written
demand is delivered by the Board to Executive which specifically identifies the
conduct that may provide grounds for Cause in reasonable detail within ninety
(90) calendar days of the Company’s knowledge of such conduct, events or
circumstances. During the thirty (30) day period after receipt of such demand,
Executive shall have an opportunity to cure or remedy such conduct, events or
circumstances and present his case to the full Board (with the assistance of
counsel chosen by Executive) before any termination for Cause is finalized by a
vote by at least two-thirds of the independent members of the Board at a meeting
of the Board called and held for such purpose. References to the Company in
subsections (i) through (vii) of this paragraph shall also include affiliates of
the Company.

(d)
Without Cause. The Company may terminate Executive’s employment without Cause.
The Company shall deliver to Executive a Notice of Termination (as defined in
Section 7 below) not less than thirty (30) days prior to the termination of
Executive’s employment without Cause and the Company shall have the option



6



--------------------------------------------------------------------------------




of terminating Executive’s duties and responsibilities prior to the expiration
of such thirty-day notice period provided the Company pays Base Salary through
the end of such notice period.
(e)
Good Reason. Executive may terminate employment with the Company for Good Reason
(as defined below) by delivering to the Company a Notice of Termination (as
defined in Section 7 below) not less than thirty (30) days prior to the
termination of Executive’s employment for Good Reason. The Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period, provided the Company pays Base
Salary through the end of such period. For purposes of this Agreement, “Good
Reason” means any of the following without Executive’s written consent: (i) a
diminution in Executive’s Base Salary, Target Bonus (provided that failure to
earn a bonus equal to or in excess of the Target Bonus by reason of failure to
achieve applicable performance goals shall not be deemed Good Reason) or a
material diminution in benefits; (ii) a material, adverse change to Executive’s
position, duties or responsibilities without Executive’s express written
consent; (iii) any change in reporting structure such that Executive is required
to report to someone other than the Board; (iv) any material breach by the
Company of its obligations under this Agreement (including the material failure
to pay any amounts due hereunder when due or the failure of the Company to abide
by the requirements of Section 14(a)(i) below with respect to successors or
permitted assigns); or (v) the Company requiring Executive to be based at any
office or location that increases the length of Executive’s commute by more than
fifty (50) miles. Executive shall provide notice of the existence of the Good
Reason condition within ninety (90) days of the date Executive learns of the
condition, and the Company shall have a period of thirty (30) days during which
it may remedy the condition, and in case of full remedy such condition shall not
be deemed to constitute Good Reason hereunder.

(f)
Without Good Reason. Executive may voluntarily terminate Executive’s employment
without Good Reason by delivering to the Company a Notice of Termination not
less than thirty (30) days prior to the termination of Executive’s employment
and the Company shall have the option of terminating Executive’s duties and
responsibilities prior to the expiration of such thirty-day notice period,
provided the Company shall not be obligated to pay any amount through the end of
such notice period.

7.
Notice of Termination. Any purported termination by the Company or by Executive
shall be communicated by written Notice of Termination to the other party
hereto. For



7



--------------------------------------------------------------------------------




purposes of this Agreement, a “Notice of Termination” shall mean a notice that
indicates a termination date, the specific termination provision in this
Agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated. For purposes of this Agreement, no
such purported termination of Executive’s employment hereunder shall be
effective without such Notice of Termination (unless waived by the party
entitled to receive such notice).
8.
Compensation Upon Termination. Upon termination of Executive’s employment during
the Employment Term, Executive shall be entitled to the following benefits:

(a)
Termination by the Company for Cause or by Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall pay Executive all amounts earned or
accrued hereunder through the termination date, including:

(i)
any accrued and unpaid Base Salary, payable on the next payroll date;

(ii)
any Incentive Compensation earned but unpaid in respect of any completed fiscal
year preceding the termination date, payable at the time incentive compensation
is paid to other senior executives;

(iii)
reimbursement for any and all monies advanced or expenses incurred in connection
with Executive’s employment for reasonable and necessary expenses incurred by
Executive on behalf of the Company for the period ending on the termination
date, which amount shall be reimbursed within thirty (30) days of the Company’s
receipt of proper documentation from Executive;

(iv)
any accrued and unpaid vacation pay, payable on the next payroll date;

(v)
any previous compensation that Executive has previously deferred (including any
interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or arrangements then in
effect, to the extent vested as of Executive’s termination date, paid pursuant
to the terms of such plans or arrangements; and

(vi)
any amount or benefit as provided under any benefit plan or program in
accordance with the terms thereof; (the foregoing items in Sections 8(a)(i)



8



--------------------------------------------------------------------------------




through 8(a)(vi) being collectively referred to as the “Accrued Compensation”).
If Executive’s employment is terminated by Executive without Good Reason, the
Company shall provide Executive with continued coverage for Executive and
Executive’s dependents under any health, medical, dental, vision and basic life
insurance (but not supplemental life insurance) program or policy in which
Executive participated immediately prior to his employment termination (as may
be amended by the Company from time to time in the ordinary course), for such
time following such termination until Executive reaches age seventy (70), which
such period shall run concurrently with the COBRA period, on the same basis as
active employees; provided, however, that (x) the Company may instead, in its
discretion, provide substantially similar benefits outside of the Company’s
benefit plans if the Company reasonably determines that providing such
alternative benefits is appropriate to minimize potential adverse tax
consequences and penalties; and (y) the coverage provided hereunder shall become
secondary to any coverage provided to Executive by a subsequent employer and to
any Medicare coverage for which Executive becomes eligible, and it shall be the
obligation of Executive to inform the Company if Executive becomes eligible for
such subsequent coverage (the “Benefits Continuation”).
(b)
Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, the Company shall pay Executive:

(i)
the Accrued Compensation;

(ii)
an amount equal to the Incentive Compensation that Executive would have been
entitled to receive in respect of the fiscal year in which Executive’s
termination date occurs, had Executive continued in employment until the end of
such fiscal year, which amount, determined based on actual performance for such
year relative to the performance goals applicable to Executive (but without any
exercise of negative discretion with respect to Executive in excess of that
applied to either senior executives of the Company generally or in accordance
with the Company’s historical past practice), shall be multiplied by a fraction
(A) the numerator of which is the number of days in such fiscal year through the
termination date and (B) the denominator of which is 365 (the “Pro-Rata Bonus”)
and shall be payable in a lump sum payment at the time such bonus or incentive
awards are payable to other participants. Further, upon Executive’s Disability
(irrespective of any termination of employment related thereto),



9



--------------------------------------------------------------------------------




the Company shall pay Executive for twenty-four (24) consecutive months
thereafter regular payments in the amount by which the monthly Base Salary
exceeds Executive’s monthly Disability insurance benefit; and
(iii)
the Benefits Continuation.

(c)
Termination By Reason of Death. If Executive’s employment is terminated by
reason of Executive’s death, the Company shall pay Executive’s beneficiaries:

(i)
the Accrued Compensation;

(ii)
the Pro-Rata Bonus; and

(iii)
continued coverage for Executive’s dependents under any health, medical, dental,
vision and basic life insurance (but not supplemental life insurance) program or
policy in which Executive participated immediately prior to his employment
termination (as may be amended or replaced by the Company from time to time in
the ordinary course), for such time following such termination until such date
on which Executive would have reached age seventy (70) had his death not
occurred, which such period shall run concurrently with the COBRA period.

(d)
Termination by the Company Without Cause or by Executive for Good Reason Other
Than in Connection with a Change in Control. If Executive’s employment by the
Company shall be terminated by the Company without Cause (other than on account
of Executive’s Disability or death) or by Executive for Good Reason, in either
case other than where such termination would entitle Executive to the benefits
provided in Section 8(e) of this Agreement, then, subject to Section 14(f) of
this Agreement, Executive shall be entitled to the benefits provided in this
Section 8(d):

(i)
the Accrued Compensation;

(ii)
the Pro-Rata Bonus;

(iii)
in lieu of any further Base Salary or other compensation and benefits for
periods subsequent to the termination date, an amount in cash, which amount
shall be payable in a lump sum payment within sixty (60) days following such
termination (subject to Section 9(c)), equal to two (2) times the sum of (A)
Executive’s Base Salary and (B) the Target Bonus;



10



--------------------------------------------------------------------------------




(iv)
accelerated vesting and non-forfeitability, as of the termination date, of the
Initial Stock Options, which shall remain exercisable in accordance with their
terms; and

(v)
the Benefits Continuation.

(e)
Termination by the Company Without Cause or by Executive for Good Reason
Following a Change in Control. If Executive’s employment by the Company shall be
terminated by the Company without Cause (other than on account of Executive’s
Disability or death) or by Executive for Good Reason within twenty-four (24)
months following a Change in Control, then, in lieu of the amounts due under
Section 8(d) above and subject to Section 14(f) of this Agreement, Executive
shall be entitled to the benefits provided in this Section 8(e):

(i)
the Accrued Compensation;

(ii)
the Pro-Rata Bonus;

(iii)
in lieu of any further Base Salary or other compensation and benefits for
periods subsequent to the termination date, an amount in cash, which amount
shall be payable in a lump sum payment within sixty (60) days following such
termination (subject to Section 9(c)), equal to three (3) times the sum of (A)
Executive’s Base Salary and (B) the Target Bonus;

(iv)
accelerated vesting and non-forfeitability, as of the termination date, of the
Initial Stock Options, which shall remain exercisable in accordance with their
terms; and

(v)
the Benefits Continuation.

(vi)
For purposes of this Agreement, “Change in Control” shall have the meaning set
forth in the award agreement governing the Initial Stock Options.

(f)
No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under this Section 8 by seeking other employment or
otherwise and, except as provided in Section 8(b)(iii), 8(d)(v), and 8(e)(v)
above, no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.
Further, the Company’s obligations to make any payments hereunder shall not be
subject to or



11



--------------------------------------------------------------------------------




affected by any set-off, counterclaim or defense which the Company may have
against Executive.
9.
Certain Tax Treatment.

(a)
Golden Parachute Tax. To the extent that the payments and benefits provided
under this Agreement and benefits provided to, or for the benefit of, Executive
under any other plan or agreement of the Company or any of its affiliates (such
payments or benefits are collectively referred to as the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code or any successor provision thereto, or any similar tax imposed by state or
local law, then Executive may, in his sole discretion, (except as provided
herein below) waive the right to receive any payments or distributions (or a
portion thereof) by the Company in the nature of compensation to or for
Executive’s benefit if and to the extent necessary so that no Payment to be made
or benefit to be provided to Executive shall be subject to the Excise Tax (such
reduced amount is hereinafter referred to as the “Limited Payment Amount”), but
only if such reduction results in a higher after-tax payment to Executive after
taking into account the Excise Tax and any additional taxes (including federal,
state and local income taxes, employment, social security and Medicare taxes and
all other applicable taxes) Executive would pay if such Payments and benefits
were not reduced. If so waived, the Company shall reduce or eliminate the
Payments provided under Section 8, to effect the provisions of this Section 9
based upon Section 9(b) below. The determination of the amount of Payments that
would be required to be reduced to the Limited Payment Amount pursuant to this
Agreement and the amount of such Limited Payment Amount shall be made, at the
Company’s expense, by a reputable accounting firm selected by Executive and
reasonably acceptable to the Company (the “Accounting Firm”). The Accounting
Firm shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation to the Company and Executive
within ten (10) days of the date of termination, if applicable, or such other
time as specified by mutual agreement of the Company and Executive, and if the
Accounting Firm determines that no Excise Tax is payable by Executive with
respect to the Payments, it shall furnish Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to any
such Payments. The Determination shall be binding, final and conclusive upon the
Company and Executive, absent manifest error. For purposes of making the
calculations required by this Section 9(a), the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and rates,
and rely on reasonable, good faith interpretations concerning the application



12



--------------------------------------------------------------------------------




of the Code, and other applicable legal authority. In furtherance of the above,
to the extent requested by Executive, the Company shall cooperate in good faith
in valuing, and the Accounting Firm shall value, services to be provided by
Executive (including Executive refraining from performing services pursuant to
any covenant not to compete) before, on or after the date of the transaction
which causes the application of Section 4999 of the Code, such that payments in
respect of such services may be considered to be “reasonable compensation”
within the meaning of the regulations under Section 4999 of the Code.
(b)
Ordering of Reduction. In the case of a reduction in the Payments pursuant to
Section 9(a), the Payments will be reduced in the following order: (i) payments
that are payable in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (ii) payments and benefits due in
respect of any equity valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; (iii) payments that are payable in cash that are valued at less than
full value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that
are payable last reduced first, will next be reduced; (iv) payments and benefits
due in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24)
will next be reduced; and (v) all other non-cash benefits not otherwise
described in clauses (ii) or (iv) will be next reduced pro-rata.

(c)
Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Code or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention. In the event the Company determines that a
payment or benefit under this Agreement may not be in compliance with Section
409A of the Code, subject to Section 5(c) herein, the Company shall reasonably
confer with Executive in order to modify or amend this Agreement to comply with
Section 409A of the Code and to do so in a manner to best preserve the economic
benefit of this Agreement. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, (i) no amounts shall be paid to
Executive under Section 8 of this Agreement until Executive would be considered
to have incurred a “separation from service” from the Company within the



13



--------------------------------------------------------------------------------




meaning of Section 409A of the Code, (ii) amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following Executive’s separation from
service shall instead be paid on the first business day after the date that is
six (6) months following Executive’s separation from service (or death, if
earlier), with interest for any cash payments so delayed, from the date such
cash amounts would otherwise have been paid at the short-term applicable federal
rate, compounded semi-annually, as determined under Section 1274 of the Code for
the month in which the payment would have been made but for the delay in payment
required to avoid the imposition of an additional rate of tax on Executive,
(iii) each amount to be paid or benefit to be provided under this Agreement
shall be construed as a separately identified payment for purposes of Section
409A of the Code, (iv) any payments that are due within the “short term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise and (v) amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one (1) year may not affect amounts
reimbursable or provided in any subsequent year.
10.
Records and Confidential Data.

(a)
Executive acknowledges that in connection with the performance of Executive’s
duties during the Employment Term, the Company and its affiliates will make
available to Executive, or Executive will develop and have access to, certain
Confidential Information (as defined below) of the Company and its affiliates.
Executive acknowledges and agrees that any and all Confidential Information
learned or obtained by Executive during the course of Executive’s employment by
the Company or otherwise, whether developed by Executive alone or in conjunction
with others or otherwise, shall be and is the property of the Company and its
affiliates.

(b)
Confidential Information will be kept confidential by Executive, will not be
used in any manner that is detrimental to the Company or its affiliates, will
not be used other than in connection with Executive’s discharge of Executive’s
duties hereunder, and will be safeguarded by Executive from unauthorized
disclosure; provided, however, that Confidential Information may be disclosed by
Executive (v) to the Company and its affiliates, or to any authorized agent or
representative of any of them, (w) in connection with performing his duties
hereunder, (x)



14



--------------------------------------------------------------------------------




without limiting Section 10(g) of this Agreement, when required to do so by law
or requested by a court, governmental agency, legislative body, arbitrator or
other person with apparent jurisdiction to order him to divulge, disclose or
make accessible such information, provided that Executive, to the extent legally
permitted, notifies the Company prior to such disclosure, (y) in the course of
any proceeding under Section 11 or 12 of this Agreement or Section 6 of the
Release, subject to the prior entry of a confidentiality order or (z) in
confidence to an attorney or other professional advisor for the purpose of
securing professional advice, so long as such attorney or advisor is subject to
confidentiality restrictions no less restrictive than those applicable to
Executive hereunder.
(c)
On Executive’s last day of employment with the Company, or at such earlier date
as requested by the Company, (i) Executive will return to the Company all
written Confidential Information that has been provided to, or prepared by,
Executive; (ii) at the election of the Company, Executive will return to the
Company or destroy all copies of any analyses, compilations, studies or other
documents prepared by Executive or for Executive’s use containing or reflecting
any Confidential Information; and (iii) Executive will return all Company
property. Executive shall deliver to the Company a document certifying his
compliance with this Section 10(c).

(d)
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of the Company and its affiliates,
including, without limitation,

(i)
trade secrets concerning the business and affairs of the Company and its
affiliates, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);

(ii)
information concerning the business and affairs of the Company and its
affiliates (which includes unpublished financial statements, financial



15



--------------------------------------------------------------------------------




projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and
(iii)
notes, analysis, compilations, studies, summaries, and other material prepared
by or for the Company or its affiliates containing or based, in whole or in
part, on any information included in the foregoing. For purposes of this
Agreement, Confidential Information shall not include and Executive’s
obligations shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment, (iii) information that is required to be
disclosed by law or legal process, and (iv) Executive’s rolodex and similar
address books, including electronic address books, containing contact
information.

(e)
Nothing herein or elsewhere shall preclude Executive from retaining and using
(i) his personal papers and other materials of a personal nature, including,
without limitation, photographs, contacts, correspondence, personal diaries, and
personal files (so long as no such materials are covered by any Company hold
order), (ii) documents relating to his personal entitlements and obligations,
and (iii) information that is necessary for his personal tax purposes.

(f)
Executive’s obligations under this Section 10 shall survive the termination of
the Employment Term.

(g)
Pursuant to 18 U.S.C. § 1833(b), Executive understands that Executive will not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company or its affiliates that (i)
is made (A) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to Executive’s attorney and (B) solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding.  Executive understands that if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to Executive’s attorney and use the trade secret
information in the court proceeding if Executive (x) files any document
containing the trade secret under seal, and (y) does not disclose the trade
secret, except pursuant to court order.  Nothing in this Agreement, or any other
agreement that Executive has with the Company or its



16



--------------------------------------------------------------------------------




affiliates, is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by such section. 
(h)
Notwithstanding anything set forth in this Agreement or any other agreement that
Executive has with the Company or its affiliates to the contrary, Executive
shall not be prohibited from reporting possible violations of federal or state
law or regulation to any governmental agency or entity, legislative body, or any
self-regulatory organization, or making other disclosures that are protected
under the whistleblower provisions of federal or state law or regulation, nor is
Executive required to notify the Company regarding any such reporting,
disclosure or cooperation with the government.

11.
Covenant Not to Solicit, Not to Compete, Not to Disparage, to Cooperate in
Litigation and Not to Cooperate with Non-Governmental Third Parties.

(a)
Covenant Not to Solicit. To protect the Confidential Information and other trade
secrets of the Company and its affiliates as well as the goodwill and
competitive business of the Company and its affiliates, Executive agrees, during
the Employment Term and for a period of twenty-four (24) months after
Executive’s cessation of employment with the Company, not to solicit or
participate in or assist in any way in the solicitation of any customers,
clients, suppliers, employees or agents of the Company or its affiliates. For
purposes of this covenant, “solicit” or “solicitation” means directly or
indirectly influencing or attempting to influence any customers, clients,
suppliers, employees or agents of the Company or its affiliates to cease doing
business with, or to reduce the level of business with, the Company and its
affiliates or, with respect to employees or exclusive agents, to become employed
or engaged by any other person, partnership, firm, corporation or other entity.
Executive agrees that the covenants contained in this Section 11(a) are
reasonable and desirable to protect the Confidential Information of the Company
and its affiliates; provided, that solicitation through general advertising not
targeted at the Company’s or its affiliates’ employees or the provision of
references shall not constitute a breach of such obligations.

(b)
Covenant Not to Compete.

(i)
The Company and its affiliates are currently engaged in the business of branded
and generic pharmaceuticals, with a focus on product development, clinical
development, manufacturing, distribution and sales & marketing. To protect the
Confidential Information and other trade



17



--------------------------------------------------------------------------------




secrets of the Company and its affiliates as well as the goodwill and
competitive business of the Company and its affiliates, Executive agrees, during
the Employment Term and for a period of twenty-four (24) months after
Executive’s cessation of employment with the Company, that Executive will not
anywhere in the world where, at the time of Executive’s termination of
employment, the Company develops, manufactures, distributes, markets or sells
its products, except in the course of Executive’s employment hereunder, directly
or indirectly manage, operate, control, or participate in the management,
operation, or control of, be employed by, associated with, or in any manner
connected with, lend Executive’s name to, or render services or advice to, any
third party or any business whose products or services compete in whole or in
part with the products or services (both on the market and in development)
material to the Company or any business unit on the termination date that
constitutes more than 5% of the Company’s revenue on the termination date (a
“Competing Business”); provided, however, that Executive may in any event (x)
own up to a 5% passive ownership interest in any public or private entity and
(y) serve on the board of any Competing Business that competes with the business
of the Company and its affiliates as an immaterial part of its overall business,
provided that he recuses himself fully and completely from all matters relating
to such business.
(ii)
For purposes of this Section 11(b), any third party or any business whose
products compete includes any entity with which the Company or its affiliates
has had a product(s) licensing agreement during the Employment Term and any
entity with which the Company or any of its affiliates is at the time of
termination actively negotiating, and eventually concludes within twelve (12)
months of the Employment Term, a commercial agreement.

(iii)
Notwithstanding the foregoing, it shall not be a violation of this Section
11(b), for Executive to provide services to (or engage in activities involving):
(A) a subsidiary, division or affiliate of a Competing Business where such
subsidiary, division or affiliate is not engaged in a Competing Business and
Executive does not provide services to, or have any responsibilities regarding,
the Competing Business; (B) any entity that is, or is a general partner in, or
manages or participates in managing, a private or public fund (including,
without limitation, a hedge fund) or other investment vehicle, which is engaged
in venture capital investments, leveraged buy-outs, investments in public or
private companies, other



18



--------------------------------------------------------------------------------




forms of private or alternative equity transactions, or in public equity
transactions, and that might make an investment which Executive could not make
directly, provided that in connection therewith, Executive does not provide
services to, engage in activities involved with, or have any responsibilities
regarding a Competing Business; and (C) an affiliate of a Competing Business if
Executive does not provide services, directly or indirectly, to such Competing
Business and the basis of the affiliation is solely due to common ownership by a
private equity or similar investment fund; provided, that, in each case,
Executive shall remain bound by all other post-employment obligations under this
Agreement including, but not limited to, Executive’s obligations under Sections
10, 11(a), (c) and (d) herein; provided, further, that Executive’s provision of
services to (or engagement in activities involving) any entity described in
clauses (A) or (B) of this Section 11(b)(iii) shall be subject to the prior
approval of the Board.
(c)
Nondisparagement. Executive covenants that during and following the Employment
Term, Executive will not disparage or encourage or induce others to disparage
the Company or its affiliates, together with all of their respective past and
present directors and officers, as well as their respective past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers and each of their predecessors, successors and assigns
(collectively, the “Company Entities and Persons”); provided, that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
affiliates. The Company agrees that, during and following the Employment Term,
neither the Company nor any director or officer, will issue any written
statement that disparages Executive to any third parties or otherwise encourage
or induce others to disparage Executive, and the Company shall instruct its
officers and directors not to make any statement that disparages Executive to
any third parties or otherwise encourage or induce others to disparage
Executive. The term “disparage” includes, without limitation, comments or
statements adversely affecting in any manner (i) the conduct of the business of
the Company Entities and Persons or Executive, or (ii) the business reputation
of the Company Entities and Persons or Executive. Nothing in this Agreement is
intended to or shall prevent either party from providing, or limiting testimony
in any judicial, administrative or legal process or otherwise as required by
law, prevent either party from engaging in truthful testimony pursuant to any
proceeding under this



19



--------------------------------------------------------------------------------




Section 11 or Section 12 below or Section 6 of the Release or prevent Executive
from making statements in the course of doing his normal duties for the Company
or prevent the Company from making any truthful statements in any required
public filing.
(d)
Cooperation in Any Investigations and Litigation; No Cooperation with
Non-Governmental Third Parties. During the Employment Term and thereafter,
Executive shall assist and cooperate with the Company and its affiliates, and
its counsel, (i) in connection with any investigation, administrative,
regulatory or judicial proceedings, or in connection with any dispute or claim
of any kind that may be made against, by, or with respect to the Company, as
reasonably requested by the Company (including, without limitation, Executive
being available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession) and (ii) in all
matters concerning requests for information about the services or advice
Executive provides to the Company during his employment with Endo, its
affiliates and their predecessors. Such cooperation shall be subject to
Executive’s business and personal commitments and shall not require Executive to
cooperate against his own legal interests or the legal interests of any future
employer of Executive. Executive may retain separate counsel if there exists an
actual conflict of interest between Executive and the Company’s counsel. The
existence of such conflict and whether such conflict may be waived shall be
determined pursuant to the rules of attorney professional conduct and applicable
law. The Company agrees to promptly reimburse Executive for reasonable expenses
reasonably incurred by Executive, in connection with Executive’s cooperation
pursuant to this Section 11(d) (including travel expenses at the level of travel
permitted by this Agreement and reasonable attorney fees in the event separate
legal counsel for Executive is required due to a conflict of interest). Such
reimbursements shall be made as soon as practicable, and in no event later than
the calendar year following the year in which the expenses are incurred.
Executive also shall not (i) support (financially or otherwise), counsel or
assist any attorneys or their clients or any other non-governmental person in
the presentation or prosecution of, (ii) encourage any non-governmental person
to raise, or (iii) suggest or recommend to any non-governmental person that such
person could or should raise, in each case, any disputes, differences,
grievances, claims, charges, or complaints against the Company and/or its
affiliates that (x) arises out of, or relates to, any period of



20



--------------------------------------------------------------------------------




time on or prior to Executive’s last day of employment with the Company or (y)
involves any information Executive learned during his employment with the
Company; provided, that, following the second anniversary of Executive’s
termination of employment with the Company, such prohibition shall not extend to
any such actions taken by Executive on behalf of (A) Executive’s then current
employer, (B) any entity with respect to which Executive is then a member of the
board of directors or managers (as applicable) or (C) any non-publicly traded
entity with respect to which Executive is a 5% or more equity owner (or any
affiliate of any such entities referenced in clauses (A), (B) or (C)). Executive
agrees that, in the event Executive is subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to
Executive’s employment by the Company, Executive will, to the extent not legally
prohibited from doing so, give prompt notice of such request to the Chief Legal
Officer of the Company so that the Company may contest the right of the
requesting person or entity to such disclosure before making such disclosure.
Nothing in this provision shall require Executive to violate Executive’s
obligation to comply with valid legal process.
(e)
Blue Pencil. It is the intent and desire of Executive and the Company that the
provisions of this Section 11 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 11 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.

(f)
Survival. Executive’s obligations under this Section 11 shall survive the
termination of the Employment Term.

12.
Remedies for Breach of Obligations under Sections 10 or 11 hereof. Executive
acknowledges that the Company and its affiliates will suffer irreparable injury,
not readily susceptible of valuation in monetary damages, if Executive breaches
Executive’s obligations under Sections 10 or 11 hereof. Accordingly, Executive
agrees that the Company and its affiliates will be entitled, in addition to any
other available remedies, to obtain injunctive relief against any breach or
prospective breach by Executive of Executive’s obligations under Sections 10 or
11 hereof in any Federal or state court sitting in the State of Delaware or, at
the Company’s election, in any other state in which Executive maintains
Executive’s principal residence or Executive’s principal place of



21



--------------------------------------------------------------------------------




business. Executive hereby submits to the non-exclusive jurisdiction of all
those courts for the purposes of any actions or proceedings instituted by the
Company or its affiliates to obtain that injunctive relief, and Executive agrees
that process in any or all of those actions or proceedings may be served by
registered mail, addressed to the last address provided by Executive to the
Company, or in any other manner authorized by law.
13.
Representations and Warranties.

(a)
The Company represents and warrants that (i) it is fully authorized by action of
the Board (and of any other person or body whose action is required) to enter
into this Agreement and to perform its obligations under it, (ii) the execution,
delivery and performance of this Agreement by it does not violate any applicable
law, regulation, order, judgment or decree or any agreement, arrangement, plan
or corporate governance document (x) to which it is a party or (y) by which it
is bound, and (iii) upon the execution and delivery of this Agreement by the
parties, this Agreement shall be its valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

(b)
Executive represents and warrants to the Company that the execution and delivery
by Executive of this Agreement do not, and the performance by Executive of
Executive’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to Executive;
or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which Executive
is a party or by which Executive is or may be bound.

14.
Miscellaneous.

(a)
Successors and Assigns.

(i)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or permitted assign to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. The
Company may not assign or delegate any rights or obligations hereunder except to
any of its affiliates, or to a successor (whether direct or indirect, by
purchase, merger, consolidation



22



--------------------------------------------------------------------------------




or otherwise) to all or substantially all of the business and/or assets of the
Company. The term the “Company” as used herein shall include a corporation or
other entity acquiring all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.
(ii)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.

(b)
Fees and Expenses. The Company shall pay reasonable and documented legal fees
and related expenses, up to a maximum amount of $10,000, incurred by Executive
in connection with the negotiation of this Agreement and related employment
arrangements. Such reimbursement shall be made as soon as practicable, but in no
event later than the end of the calendar year following the calendar year in
which the expenses were incurred. Executive is responsible for any taxes that
may be due based upon the value of the fees and expenses reimbursed by the
Company. Executive acknowledges that Executive has had the opportunity to
consult with legal counsel of Executive’s choice in connection with the
drafting, negotiation and execution of this Agreement and related employment
arrangements.

(c)
Notice. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by Certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other; provided, that
all notices to the Company shall be directed to the attention of the Chief Legal
Officer of the Company with a copy to the Chairman of the Committee. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

(d)
Indemnification. Executive shall be indemnified by the Company as, and to the
extent, to the maximum extent permitted by applicable law as provided in the
memorandum and articles of association of Endo. In addition, the Company agrees
to continue and maintain, at the Company’s sole expense, a directors’ and
officers’ liability insurance policy covering Executive both during and the
Employment Term and while the potential liability exists (but in no event longer



23



--------------------------------------------------------------------------------




than six (6) years, if such limitation applies to all other individuals covered
by such policy) after the Employment Term, that is no less favorable than the
policy covering Board members and other executive officers of the Company from
time to time. The obligations under this paragraph shall survive any termination
of the Employment Term.
(e)
Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount thereof.

(f)
Release of Claims. The Benefits Continuation described in Section 8(a) and the
termination benefits described in Section 8(d) and Section 8(e) of this
Agreement shall be conditioned on Executive delivering to the Company a signed
release of claims in the form of Exhibit A hereto within forty-five (45) days or
twenty-one (21) days, as may be applicable under the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act,
following Executive’s termination date, and not revoking Executive’s consent to
such release of claims within seven (7) days of such execution; provided,
however, that Executive shall not be required to release any rights Executive
may have to be indemnified by, or be covered under any directors’ and officers’
liability insurance of, the Company under Section 14(d) of this Agreement and
provided further that, following a Change in Control, Executive’s requirement to
deliver a release shall be contingent on the Company delivering to Executive a
release of claims in the form of Exhibit A hereto.

(g)
Resignation as Officer or Director. Upon a termination of employment for any
reason, Executive shall, resign each position (if any) that Executive then holds
as an officer or director of the Company and any of its affiliates. Executive’s
execution of this Agreement shall be deemed the grant by Executive to the
officers of the Company of a limited power of attorney to sign in Executive’s
name and on Executive’s behalf any such documentation as may be required to be
executed solely for the limited purposes of effectuating such resignations.

(h)
Executive Acknowledgement. Executive acknowledges Common Stock Ownership
Guidelines for Non-Employee Directors and Executive Management of Endo
International plc, as may be amended from time to time, and Endo’s compensation
recoupment policy, as may be amended from time to time.



24



--------------------------------------------------------------------------------




(i)
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

(j)
Effect of Other Law. Anything herein to the contrary notwithstanding, the terms
of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A of the Code, or other
federal law applicable to the employment arrangements between Executive and the
Company. Any delay in providing benefits or payments, any failure to provide a
benefit or payment, or any repayment of compensation that is required under the
preceding sentence shall not in and of itself constitute a breach of this
Agreement; provided, however, that the Company shall provide economically
equivalent payments or benefits to Executive to the extent permitted by law.

(k)
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof. Any dispute hereunder may be
adjudicated in any Federal or state court sitting in the State of Delaware or,
at the Company’s election, in any other state in which Executive maintains
Executive’s principal residence or Executive’s principal place of business.

(l)
No Conflicts. (A) Executive represents and warrants to the Company that
Executive is not a party to or otherwise bound by any agreement or arrangement
(including, without limitation, any license, covenant, or commitment of any
nature), or subject to any judgment, decree, or order of any court or
administrative agency, that would conflict with or will be in conflict with or
in any way preclude, limit or inhibit Executive’s ability to execute this
Agreement or to carry out Executive’s duties and responsibilities hereunder. (B)
The Company represents and warrants to Executive that the Company is not a party
to or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit the Company’s ability to



25



--------------------------------------------------------------------------------




execute this Agreement or to carry out the Company’s duties and responsibilities
hereunder.
(m)
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

(n)
Inconsistencies. In the event of any inconsistency between any provision of this
Agreement and any provision of any employee handbook, personnel manual, program,
policy, or arrangement of the Company or its affiliates (including, without
limitation, any provisions relating to notice requirements and post-employment
restrictions), the provisions of this Agreement shall control, unless Executive
otherwise agrees in a writing that expressly refers to the provision of this
Agreement whose control he is waiving.

(o)
Beneficiaries/References. In the event of Executive’s death or a judicial
determination of his incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.

(p)
Survivorship. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the parties hereunder shall survive the Employment
Term and any termination of Executive’s employment. Without limiting the
generality of the forgoing, the provisions of Section 8, 10, 11, and 12 shall
survive the Employment Term.

(q)
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements, understandings and
arrangements, oral or written, between the parties hereto with respect to the
subject matter hereof.

(r)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

15.
Certain Rules of Construction.

(a)
The headings and subheadings set forth in this Agreement are inserted for the
convenience of reference only and are to be ignored in any construction of the
terms set forth herein.



26



--------------------------------------------------------------------------------




(b)
Wherever applicable, the neuter, feminine or masculine pronoun as used herein
shall also include the masculine or feminine, as the case may be.

(c)
The term “including” is not limiting and means “including without limitation.”

(d)
References in this Agreement to any statute or statutory provisions include a
reference to such statute or statutory provisions as from time to time amended,
modified, reenacted, extended, consolidated or replaced (whether before or after
the date of this Agreement) and to any subordinate legislation made from time to
time under such statute or statutory provision.

(e)
References to “writing” or “written” include any non-transient means of
representing or copying words legibly, including by facsimile or electronic
mail.

(f)
References to “$” are to United States Dollars.



27



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.
ENDO HEALTH SOLUTIONS INC.
By:     /s/ROGER H. KIMMEL
Name: Roger H. Kimmel
Title: Chairman of the Board of Directors
EXECUTIVE
By: /s/ PAUL V. CAMPANELLI
Name: Paul Campanelli
Title: President & Chief Executive Officer










SIGNATURE PAGE



--------------------------------------------------------------------------------





EXHIBIT A

FORM OF RELEASE AGREEMENT


THIS RELEASE AGREEMENT (the “Release”) is made by and between Paul Campanelli
(“Executive”) and Endo Health Solutions, Inc. (the “Company”).


1.
FOR AND IN CONSIDERATION of the payments and benefits provided in Section
[8(d)(ii), 8(d)(iii), 8(d)(iv) and 8(d)(v)] of the Employment Agreement between
Executive and the Company dated as of [•], 2019, (the “Employment Agreement”),
Executive, for himself, his successors and assigns, executors and
administrators, now and forever hereby releases and discharges the Company,
together with all of its past and present parents, subsidiaries, and affiliates,
together with each of their officers, directors, stockholders, partners,
employees, agents, representatives and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Executive or Executive’s
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever;
arising from the beginning of time up to the date Executive executes the
Release: (i) relating in any way to Executive’s employment relationship with the
Company or any of the Releasees, or the termination of Executive’s employment
relationship with the Company or any of the Releasees; (ii) arising under or
relating to the Employment Agreement; (iii) arising under any federal, local or
state statute or regulation, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Employee Retirement Income Security Act of
1974, the Equal Pay Act, any claim arising under the provisions of the False
Claims Act; 31 U.S.C.A. § 3730, including, but not limited to, any right to
personal gain with respect to any claim asserted under its “qui tam” provisions,
Sections 1981 through 1988 of Title 42 of the United States Code, the
Immigration Reform and Control Act, the Workers Adjustment and Retraining
Notification Act, the Occupational Safety and Health Act, the Family and Medical
Leave Act, the Fair Labor Standards Act of 1938, Executive Order 11246, the
Pennsylvania Human Relations Act, the Pennsylvania Whistleblower Law and/or the
applicable state or local law or ordinance against discrimination, each as
amended; (iv) relating to wrongful employment termination or breach of contract;
or (v) arising under or relating to any policy, agreement, understanding or
promise, written or oral, formal or informal, between the Company and any of the
Releasees and Executive; provided, however, that notwithstanding the foregoing,
nothing contained in the Release shall in any way diminish or impair: (a) any
rights Executive may have, from and after the date the Release is executed; (b)
any rights to indemnification that may exist from time to time



A-1



--------------------------------------------------------------------------------




under the Company’s certificate of incorporation or bylaws, or state law or any
other indemnification agreement entered into between Executive and the Company;
(c) any rights Executive may have under any applicable general liability and/or
directors and officers insurance policy maintained by the Company; (d) any
rights Executive may have to vested benefits under employee benefit plans or
incentive compensation plans of the Company; (e) any rights Executive may have
as a general shareholder of the Company; (f) Executive’s ability to bring
appropriate proceedings to enforce the Release; (g) any rights to the payments
and benefits provided in Section [8(d)(ii), 8(d)(iii), 8(d)(iv) and 8(d)(v)] of
the Employment Agreement; and (h) any rights or claims Executive may have that
cannot be waived under applicable law (collectively, the “Excluded Claims”).
Executive further acknowledges and agrees that, except with respect to Excluded
Claims, the Company and the Releasees have fully satisfied any and all
obligations whatsoever owed to Executive arising out of Executive’s employment
with the Company or any of the Releasees, and that no further payments or
benefits are owed to Executive by the Company or any of the Releasees. Nothing
in this Release is intended to prohibit or restrict Executive’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment; provided that Executive hereby waives the right to recover any
monetary damages or other relief against any Releasees.


[Upon the Release becoming effective, the Company hereby discharges and
generally releases Executive from all claims, causes of action, suits,
agreements, and damages which the Company may have now or in the future against
Executive for any act, omission or event relating to his employment with the
Company or termination of employment therefrom occurring up to and including the
date on which the Company signs the Release (excluding any acts or omissions
constituting fraud, theft, embezzlement or breach of fiduciary duty by
Executive) to the extent that such claim, cause of action, suit, agreement or
damages is based on facts, acts, omissions, circumstances or events actually
known, or which should have been reasonably known, on the date on which the
Company signs the Release by any officer or member of the Board of Directors of
the Company.]1

2.
Executive understands and agrees that, except for the Excluded Claims, Executive
has knowingly relinquished, waived and forever released any and all rights to
any personal recovery in any action or proceeding that may be commenced on
Executive’s behalf arising out of the aforesaid employment relationship or the
termination thereof, including, without limitation, claims for back pay, front
pay, liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.









1Insert upon a qualifying termination following a Change in Control.


A-2



--------------------------------------------------------------------------------




3.
Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive’s choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least [twenty-one (21)][forty-five (45)] calendar days to
consider the Release, although Executive may sign it sooner if Executive wishes.
In addition, once Executive has signed the Release, Executive shall have seven
(7) additional days from the date of execution to revoke Executive’s consent and
may do so by writing to: ___________. The Release shall not be effective, and no
payments shall be due hereunder, earlier than the eighth (8th) day after
Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date.



4.
It is understood and agreed by Executive that any payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.


5.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.


6.
The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware or, at the Company’s election,
in any other state in which Executive maintains Executive’s principal residence
or Executive’s principal place of business, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

  
7.
The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may



A-3



--------------------------------------------------------------------------------




be enforceable, in lieu of the unenforceable provision.

8.
The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.



A-4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year provided below.
IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.


__________________________________        ______________________
ENDO HEALTH SOLUTIONS INC            Paul Campanelli




Dated:____________________            Dated:__________________













